Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                            Illinois Official Reports                      the accuracy and
                                                                           integrity of this
                                                                           document
                                    Appellate Court                        Date: 2020.06.12
                                                                           14:01:25 -05'00'



                  Danzig v. University of Chicago Charter School Corp.,
                               2019 IL App (1st) 182187



Appellate Court         SUSAN DANZIG, Plaintiff, v. THE UNIVERSITY OF CHICAGO
Caption                 CHARTER       SCHOOL CORPORATION,              PROFESSIONAL
                        THEATER AND DANCE YOUTH ACADEMY, KIERAN
                        PALMER-KLEIN, and MICHAEL JONES, Defendants (Professional
                        Theater and Dance Youth Academy, Defendant and Counterplaintiff-
                        Appellant; The University of Chicago Charter School Corporation,
                        Defendant and Counterdefendant-Appellee).–KARLA DAVIS,
                        Plaintiff, v. THE UNIVERSITY OF CHICAGO CHARTER
                        SCHOOL CORPORATION, PROFESSIONAL THEATER AND
                        DANCE YOUTH ACADEMY, KIERAN PALMER-KLEIN, and
                        MICHAEL JONES, Defendants (Professional Theater and Dance
                        Youth Academy, Defendant and Counterplaintiff-Appellant; The
                        University of Chicago Charter School Corporation, Defendant and
                        Counterdefendant-Appellee).



District & No.          First District, Third Division
                        No. 1-18-2187



Filed                   August 14, 2019



Decision Under          Appeal from the Circuit Court of Cook County, Nos. 18-L-3248, 18-
Review                  L-3249; the Hon. Kathy M. Flanagan, Judge, presiding.



Judgment                Affirmed.
     Counsel on                John Grossbart, Cicely Miltich, and Eitan Kagedan, of Dentons US
     Appeal                    LLP, of Chicago, for appellant.

                               Stephen P. Ellenbecker and Garrett L. Boehm Jr., of Johnson & Bell,
                               Ltd., of Chicago, for appellee.



     Panel                     PRESIDING JUSTICE FITZGERALD SMITH delivered the
                               judgment of the court, with opinion.
                               Justices Ellis and Cobbs concurred in the judgment and opinion.


                                               OPINION

¶1        This cause of action arises from two identical complaints (for negligence and willful and
      wanton misconduct) filed by the plaintiffs Susan Danzig and Karla Davis, against numerous
      defendants, including the counterdefendant-appellee, the University of Chicago Charter
      School Corporation (the charter school) and the counterplaintiff-appellant, the Professional
      Theater and Dance Youth Academy (the dance academy), seeking damages for injuries
      sustained when a bench on which they were seated to watch a school play broke. The charter
      school moved to dismiss the plaintiffs’ claims on the basis of the one-year statute of limitations
      contained in the Local Governmental and Governmental Employees Tort Immunity Act (Tort
      Immunity Act) (745 ILCS 10/8-101 (West 2016)). While the charter school’s motion to dismiss
      was pending, the dance academy filed a counterclaim for contribution against the charter
      school as its joint tortfeasor, pursuant to the Joint Tortfeasor Contribution Act (740 ILCS 100/1
      et seq. (West 2016)). The charter school moved to dismiss the dance academy’s counterclaim
      contending that it was time-barred pursuant to section 13-204(c) of the Code of Civil Procedure
      (Code) (735 ILCS 5/13-204(c) (West 2016)) as a result of the plaintiffs’ delay in bringing their
      own claims against the charter school. The circuit court granted the charter school’s motion to
      dismiss the plaintiffs’ complaints, in doing so dismissing all claims against the charter school
      as untimely. The dance academy sought clarification of whether this dismissal included the
      dismissal of its counterclaim against the charter school. The court clarified that it did. The
      dance academy now appeals, contending that the trial court erred when it found that the delay
      in the plaintiffs’ filing of their original complaints against the charter school barred it from
      seeking contribution from the charter school only three months after the charter school was
      served with the underlying complaints. For the reasons that follow, we affirm the judgment of
      the circuit court.

¶2                                        BACKGROUND
¶3        At the outset, we note that the record before us does not contain any report of the
      proceedings below or any acceptable substitute, such as a bystanders report or an agreed
      statement of facts, as authorized under Illinois Supreme Court Rule 323 (eff. July 1, 2017).
      Consequently, the following undisputed facts and procedural history are gleaned solely from
      the common law record.

                                                  -2-
¶4          The counterplaintiff, the dance academy, is a 501(c) nonprofit corporation organized and
       licensed to do business in the state of Illinois. Its executive director is Michael Jones. The
       counterdefendant, the charter school, is a corporation certified to do business in the state of
       Illinois under the Illinois State Board of Education. The parties do not dispute that the charter
       school is a local public entity for purposes of the Tort Immunity Act (745 ILCS 10/1-206 (West
       2016)). It is further undisputed that since about 2010, pursuant to a succession of oral
       agreements, the charter school engaged the dance academy to provide professional theater and
       dance instruction to middle- and high-school students at two of the charter school’s campuses.
¶5          On February 24, 2017, the plaintiffs attended a student play at the charter school’s
       Woodlawn campus. During this performance, the plaintiffs sat on a bench after being instructed
       to do so by a charter school employee, Kieran Palmer-Klein. The bench collapsed, and the
       plaintiffs sustained injuries.
¶6          As a result of this incident, on March 30, 2018, the plaintiffs filed identical one-count
       negligence lawsuits against the charter school and the dance academy. On April 12, 2018, the
       plaintiffs filed amended complaints, adding Palmer-Klein and Jones as defendants and
       additionally alleging willful and wanton misconduct on the part of all the defendants.
¶7          On May 24, 2018, the charter school and Palmer-Klein filed section 2-619 motions to
       dismiss the plaintiffs’ amended complaints (735 ILCS 5/2-619 (West 2016)), inter alia,
       contending that the complaints were barred by the statute of limitations set forth in the Tort
       Immunity Act (745 ILCS 10/8-101(a) (West 2016)), which requires claims against local public
       entities to be brought within one year of the alleged injury. The plaintiffs filed their response
       on June 28, 2018, and the charter school and Palmer-Klein replied on July 12, 2018.
¶8          On June 28, 2018, the dance academy and Jones filed their own joint motion to dismiss the
       plaintiffs’ amended complaints pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West
       2016)), alleging that the plaintiffs had failed to state causes of action for both negligence and
       willful and wanton misconduct. The dance academy solely sought the dismissal of count II
       (willful and wanton misconduct), while Jones sought the dismissal of both the negligence and
       willful and wanton counts. The plaintiffs did not respond to this motion to dismiss.
¶9          On June 28, 2018, the dance academy also filed its answer to the plaintiffs’ amended
       complaints and counterclaims for contribution against the charter school.
¶ 10        On July 20, 2018, the dance academy filed an unopposed motion to consolidate the
       plaintiffs’ two cases. That motion was granted on August 1, 2018.
¶ 11        On August 6, 2018, the charter school filed a motion to dismiss the dance academy’s
       consolidated counterclaim, arguing that pursuant to section 13-204(c) of the Code (id. § 13-
       204(c)) the counterclaim was time-barred because the plaintiffs’ actions against it were
       untimely under the Tort Immunity Act (745 ILCS 10/8-101 (West 2016)).
¶ 12        On August 17, 2018, the trial court entered an order striking the charter school’s motion to
       dismiss the counterclaim from the call. On August 20, 2018, the charter school renoticed its
       motion to dismiss the counterclaim for presentment on September 12, 2018. Because we are
       without any report of the proceedings below, we do not know whether that motion was actually
       presented on that date.
¶ 13        Instead, the common law record reveals that on September 12, 2018, the trial court entered
       an order deciding the defendants’ motions to dismiss the plaintiffs’ consolidated amended
       complaint. The court granted the charter school and Palmer Klein’s section 2-619(a)(5) motion


                                                   -3-
       to dismiss (735 ILCS 5/2-619(a)(5) (West 2016)) with prejudice on the basis that the plaintiffs’
       actions were commenced outside of the one-year statute of limitations for local public entities
       as articulated in the Tort Immunity Act (745 ILCS 10/8-101 (West 2016)). The court further
       granted the dance academy and Jones’s section 2-615 motion to dismiss (735 ILCS 5/2-615
       (West 2016)) on the basis that the plaintiffs had failed to state both causes of action for
       negligence and willful and wanton misconduct. This motion, however, was granted without
       prejudice, and the plaintiffs were granted leave to file a second amended complaint against the
       dance academy and Jones. The trial court further held that its findings with respect to the
       charter school and Palmer-Klein were final pursuant to Illinois Supreme Court Rule 304(a)
       (eff. Mar. 8, 2016) so that there was no just reason to delay enforcement or appeal of that part
       of its order. The court, however, noted that the case “continue[d] as to the remaining
       defendants.”
¶ 14       On September 14, 2018, the dance academy filed a motion to clarify the charter school’s
       continuing status as a counterdefendant in the contribution claim. In its motion, the dance
       academy pointed out that it had a pending contribution claim against the charter school, which
       had not been referenced in the trial court’s prior ruling dismissing the charter school from the
       action. The dance academy therefore sought clarification that its counterclaim remained
       pending and that the charter school remained a counterdefendant.
¶ 15       On October 11, 2018, the trial court denied the dance academy’s motion to clarify. In doing
       so, the court pointed out that, in its prior order, it had dismissed the charter school with
       prejudice because the plaintiffs’ original complaints against the charter school were filed after
       the expiration of the applicable one-year limitations period as required under the Tort
       Immunity Act (745 ILCS 10/8-101 (West 2016)). The court held that “[w]ith the dismissal
       with prejudice of th[is] defendant[ ], the counterclaims against [it] were extinguished by
       operation of law.” Consequently, the court held that the charter school was no longer a party
       to the instant action and there were no longer any claims or counterclaims pending against it.
       As the court stated, “to the extent that the motion for clarification seeks to place [the charter
       school] back in the case or to revive any extinguished claims, the motion must be denied.” The
       dance academy now appeals.

¶ 16                                              ANALYSIS
¶ 17       Before addressing the merits of the dance academy’s appeal, we must first consider the
       charter school’s argument that the dance academy failed to preserve any arguments in
       opposition to the dismissal of its contribution claim and thereby forfeited any basis to contest
       the resulting dismissal of that claim “by operation of law” in this appeal. In this respect, the
       charter school points out that after it filed its motion to dismiss the dance academy’s
       counterclaim on August 6, 2018, the dance academy took no steps whatsoever to respond or
       object to that motion until after the trial court entered its September 12, 2018, order dismissing
       the charter school from the plaintiffs’ action. It appears to be the charter school’s argument
       that it was the dance academy’s burden to object to the charter school’s motion to dismiss the
       counterclaim before September 12, 2018, and that the dance academy’s failure to do so now
       precludes it from challenging the dismissal of that counterclaim on appeal. We strongly
       disagree.
¶ 18       First, the charter school cannot blame the dance academy for not responding to its motion
       to dismiss the dance academy’s counterclaim when that motion was never presented to the trial

                                                   -4-
       court prior to September 12, 2018. Rule 2.3 of the circuit court of Cook County provides that
       the burden of calling for hearing any motion previously filed is on the party making the motion.
       Cook County Cir. Ct. R. 2.3 (July 1, 1976). Where the charter school’s motion to dismiss was
       originally filed on August 6, 2018, but stricken from the docket on August 17, 2018, and then
       renoticed for presentment before the trial court on September 12, 2018, there was no burden
       whatsoever on the dance academy to attempt to answer that motion prior to September 12,
       2018. Nor, contrary to the charter school’s position, did the dance academy fail to raise its
       opposition to this motion before the trial court. Two days after the trial court entered its
       September 12, 2018, order dismissing the charter school from the plaintiffs’ cause of action,
       the dance academy filed its motion to clarify that order, seeking that the court explain whether
       the dismissal of the charter school from the plaintiff’s cause of action meant that the dance
       academy’s counterclaim had also been dismissed. In doing so, the dance academy explicitly
       responded to the arguments raised in the charter school’s motion to dismiss the counterclaim
       and argued that the counterclaim was not time-barred by virtue of the plaintiffs’ failure to file
       the original complaints within the Tort Immunity Act’s one-year statute of limitations (745
       ILCS 10/8-101 (West 2016)). These are the same arguments that the dance academy is now
       raising on appeal. Accordingly, contrary to the charter school’s position, we do not find that
       the dance academy has, in any way, forfeited this issue for review.
¶ 19        Turning to the merits, we observe that the sole issue on appeal is whether the trial court
       properly dismissed the dance academy’s counterclaim for contribution against the charter
       school on the basis that it was time-barred. A motion to dismiss pursuant to section 2-619 of
       the Code (735 ILCS 5/2-619 (West 2016)) admits the legal sufficiency of the complaint (i.e.,
       all facts well pleaded) but asserts certain defects, defenses, or other affirmative matters that
       appear on the face of the complaint or are established by external submissions that act to defeat
       the claim. See Brummel v. Grossman, 2018 IL App (1st) 162540, ¶ 22; Wallace v. Smyth, 203
       Ill. 2d 441, 447 (2002). Subsection (a)(5) of section 2-619 allows dismissal when “the action
       was not commenced within the time limited by law.” 735 ILCS 5/2-619(a)(5) (West 2016).
       We review the trial court’s grant of a motion to dismiss pursuant to section 2-619(a)(5), as
       barred by an applicable statute of limitations, de novo. Brummel, 2018 IL App (1st) 162540,
       ¶ 24; see also FirstMerit Bank, N.A. v. Soltys, 2015 IL App (1st) 140100, ¶ 13.
¶ 20        On appeal, the dance academy first argues that dismissal of its counterclaim as untimely
       was improper pursuant to section 13-204(b) of the Code (735 ILCS 5/13-204(b) (West 2016))
       because that counterclaim was filed within two years of the date when the dance academy was
       served with process in the underlying tort action. For the reasons that follow, we disagree.
¶ 21        Section 13-204 of the Code provides in pertinent part as follows:
                “Contribution and indemnity.
                    ***
                    (b) In instances where an underlying action has been filed by a claimant, no action
                for contribution or indemnity may be commenced more than 2 years after the party
                seeking contribution or indemnity has been served with process in the underlying action
                or more than 2 years from the time the party, or his or her privy, knew or should
                reasonably have known of an act or omission giving rise to the action for contribution
                or indemnity, whichever period expires later.
                    (c) The applicable limitations period contained in subsection *** (b) shall apply to
                all actions for contribution or indemnity and shall preempt, as to contribution and

                                                   -5-
               indemnity actions only, all other statutes of limitation or repose, but only to the extent
               that the claimant in an underlying action could have timely sued the party from whom
               contribution or indemnity is sought at the time such claimant filed the underlying action
               ***.” (Emphases added.) Id. § 13-204.
¶ 22       Our appellate court has repeatedly interpreted section 13-204 to permit the filing of a
       contribution claim within two years of the accrual of the action but only to the extent that the
       plaintiffs could have timely proceeded against the contribution claim defendant directly when
       plaintiffs filed their underlying complaint. Kadlec v. Sumner, 2013 IL App (1st) 122802, ¶ 26;
       see also Board of Managers of Wespark Condominium Ass’n v. Neumann Homes, Inc., 388 Ill.
       App. 3d 129, 133 (2009) (“defendant cannot file a timely action for contribution *** under
       section 13-204 unless the plaintiff in the underlying action could have, at the time it sued the
       defendant, filed a timely action against the parties from whom the defendant seeks
       contribution”).
¶ 23       This interpretation is consistent with our supreme court’s dictum in Travelers Casualty &
       Surety Co. v. Bowman, 229 Ill. 2d 461, 474 (2008). In that case, our supreme court first held
       that section 13-204 of the Code did not apply to the indemnification lawsuit at issue in that
       case because the lawsuit was based on a written contract rather than an underlying tort claim.
       See id. at 476 (“[S]ection 13-204 is applicable to claims for implied indemnity involving
       allocation of damages in connection with an underlying tort claim for injury to person or
       property ***. Section 13-204 is not applicable to claims for express indemnification based on
       a written contract.”). The court, however, additionally held that, regardless, section 13-204(c)
       would operate to bar the indemnity claim, because the plaintiff in the underlying action could
       not have sued the third-party defendant directly. See id. at 474 (“Because the claimants in the
       underlying action *** could not have sued the [alleged indemnitors] directly, as required by
       section 13-204(c), section 13-204(b) would therefore not apply.”). In coming to this
       conclusion, our supreme court made clear that the relevant analysis in determining the
       application of section 13-204 was the relationship between the original plaintiff and the party
       from whom the defendant sought contribution/indemnification. Id.
¶ 24       Contrary to the dance academy’s position, this interpretation directly tracks the plain
       language of section 13-204(c), which states that the limitations period
               “shall apply to all action for contribution *** and shall preempt, as to contribution ***
               only, all other statutes of limitations or repose, but only to the extent that the claimant
               in an underlying action could have timely sued the party from whom contribution ***
               is sought at the time such claimant filed the underlying action.” (Emphases added.) 735
               ILCS 5/13-204(c) (West 2016).
¶ 25       Applying the aforementioned rationale to the present case, it is apparent that the dance
       academy could not timely proceed against the charter school, not because it failed to file its
       claim within the two-year statute of limitations for counterclaims articulated in section 13-
       204(b), but because under section 13-204(c), the original plaintiffs (Danzig and Davis) could
       not, and in fact did not, timely file their tort claims against the charter school (the party from
       whom the dance academy later sought contribution). See Kadlec, 2013 IL App (1st) 122802,
       ¶ 26; Wespark Condominium Ass’n, 388 Ill. App. 3d at 133.
¶ 26       The dance academy’s reliance on Highland v. Bracken, 202 Ill. App. 3d 625, 627-28
       (1990), to the contrary is misplaced. When Highland was decided, a prior version of section
       13-204 was in place and provided only:

                                                    -6-
                    “ ‘No action for contribution among joint tortfeasors shall be commenced with
                respect to any payment made in excess of a party’s pro rata share more than 2 years
                after the party seeking contribution has made such payment towards discharge of his
                or her liability.’ ” Id. at 628 (quoting Ill. Rev. Stat. 1987, ch. 110, ¶ 13-204).
       Since Highland did not construe the current language of section 13-204(c), its reasoning is
       inapplicable to the case at bar.
¶ 27        The dance academy next asserts that its contribution claim should not be subject to the
       filing limitations of section 13-204 of the Code (735 ILCS 5/13-204(c) (West 2016)) but,
       rather, to the one-year statute of limitations in the Tort Immunity Act (745 ILCS 10/8-101
       (West 2016)). The dance academy asserts that because it filed its contribution counterclaim
       against the charter school within one year of when the plaintiffs’ served it with their tort
       complaints, the contribution claim was timely and it should have been permitted to proceed
       with its counterclaim. For the reasons that follow, we disagree.
¶ 28        The appellate court has previously held that section 13-204(c) of the Code (735 ILCS 5/13-
       204(c) (West 2016)) operates to override the one-year limitations period of the Tort Immunity
       Act (745 ILCS 10/8-101 (West 2016)). See Brooks v. Illinois Central R.R. Co., 364 Ill. App.
       3d 120, 123 (2005). In Brooks, the plaintiff filed a negligence and premises liability action
       against Illinois Central Railroad Company and Metra. Id. at 121. Over a year later, Illinois
       Central Railroad Company filed a counterclaim for contribution against Metra, and Metra, as
       a local public entity, responded with a motion to dismiss, claiming that the counterclaim was
       filed beyond the one-year statute of limitations of the Tort Immunity Act. Id. (citing 745 ILCS
       10/8-101 (West 2002)). The circuit court agreed with Metra and granted its motion to dismiss.
       Id. at 122.
¶ 29        On appeal, we reversed, holding that section 13-204(c) of the Code explicitly trumps the
       Tort Immunity Act. Id. at 123. Looking to the statute’s legislative intent, we explained that
       “[t]he plain language of [section 13-204] states that, in actions for contribution, its applicable
       limitations preempts all other statutes of limitation or repose.” (Emphasis omitted.) Id.
¶ 30        Consequently, under the holding in Brooks, we find that the dance academy cannot rely on
       the Tort Immunity Act to revive its contribution claim.
¶ 31        In coming to this decision, we have considered Ponto v. Levan, 2012 IL App (2d) 110355,
       ¶ 27, and Adukia v. Finney, 315 Ill. App. 3d 766, 769 (2000), cited by the dance academy and
       find them inapposite. Contrary to the dance academy’s position, neither of these decisions in
       any way addressed the applicability of section 13-204(c) in the context of contribution claims.
       See Ponto, 2012 IL App (2d) 110355; Adukia, 315 Ill. App. 3d 766. Nor could they, since in
       both decisions the plaintiffs to the underlying actions sued the defendants in a timely manner
       so that the requirements of section 13-204(c) (735 ILCS 5/13-204(c) (West 2016)) were
       satisfied and, therefore, would have permitted the filing of the third-party contribution
       complaints within the two-year time limitations period articulated in section 13-204(b) of the
       Code (id. § 13-204(b)). See Ponto, 2012 IL App (2d) 110355, ¶ 27; Adukia, 315 Ill. App. 3d
       at 768-69.
¶ 32        Accordingly, for all of the aforementioned reasons, we find that the trial court properly
       concluded that the delay in the plaintiffs’ filing of their original complaints against the charter
       school also barred the dance academy from later seeking contribution from the charter school.



                                                    -7-
¶ 33                                   CONCLUSION
¶ 34   We therefore conclude that dismissal of the counterclaim was proper.

¶ 35   Affirmed.




                                             -8-